t c memo united_states tax_court gary m jadro petitioner v commissioner of internal revenue respondent docket no filed date p failed to file a federal_income_tax return for r determined a deficiency and additions to tax pursuant to sec_6651 and and i r c the parties settled all issues raised in the notice_of_deficiency with the exception of p’s liability for the sec_6651 i r c addition_to_tax held p is liable for an addition_to_tax pursuant to sec_6651 i r c gary m jadro pro_se lauren b epstein and francis mucciolo for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure and additions to tax pursuant to sec_6651 and of dollar_figure and dollar_figure respectively and pursuant to sec_6654 of dollar_figure subsequently the parties reached a partial settlement under which petitioner is liable for a reduced tax_deficiency of dollar_figure and is not liable for additions to tax pursuant to sec_6651 and sec_6654 the remaining issue for decision is whether petitioner is liable for the addition_to_tax pursuant to sec_6651 for the taxable_year findings_of_fact at the time this petition was filed petitioner resided in st cloud florida during petitioner received dollar_figure in dividends dollar_figure of interest_income and dollar_figure of gross rental income also in petitioner sold a piece of commercial property for dollar_figure which generated dollar_figure in cash proceeds and a gain for petitioner in addition petitioner engaged in numerous stock sales and received proceeds totaling dollar_figure in petitioner went to an internal_revenue_service irs office in paramus new jersey for help filling out his tax_return and was instructed to call a toll-free phone number because in person help was not available for form_1040 schedule 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue d capital_gains_and_losses petitioner contends that he was unable to follow the instructions he received over the telephone and needed to be shown in person how to fill out his tax_return petitioner did not file a tax_return for respondent issued a notice_of_deficiency on date determining the deficiency and additions to tax set forth above petitioner filed a timely petition disputing the deficiency and additions to tax i contentions of the parties opinion petitioner contends that he believed he was not required to file a federal_income_tax return for because he did not generate sufficient income petitioner further contends that he is unable to file a federal_income_tax return for due to his inability to understand and complete the requisite forms and lack of help from the irs in completing the forms petitioner also asserts that his deteriorating financial condition prevented him from seeking professional assistance respondent contends that petitioner knew that he was required to file a federal_income_tax return for because of interest_income rental income and gain from the sale of stock and a commercial property respondent further contends that petitioner was capable of completing a federal_income_tax return for petitioner knew the amount he paid for the commercial property and stock as well as the amount of the sales proceeds and from prior returns could have determined the depreciation allowed_or_allowable ii addition_to_tax the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite- sec_6651 imposes a 5-percent addition_to_tax for each month or portion thereof a required return is filed after the prescribed due_date not to exceed percent in the aggregate unless such failure_to_file timely is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite whether the elements that constitute ‘reasonable cause’ are present in a given situation to excuse a failure_to_file timely is a question of fact id pincite n emphasis omitted the court concludes that respondent’s burden of production has been met petitioner admits that he had sufficient gross_income to require the filing of a federal_income_tax return and that he never filed his tax_return the burden then shifts to the taxpayer to prove both that the failure_to_file was not due to willful neglect and that such failure was due to reasonable_cause id pincite reasonable_cause denotes an absence of fault id pincite n a taxpayer must prove that his failure_to_file timely was the result neither of carelessness reckless indifference nor intentional failure id generally factors that constitute ‘reasonable cause’ include unavoidable postal delays death or serious illness of the taxpayer or a member of his immediate_family or reliance on the mistaken legal opinion of a competent tax adviser lawyer or accountant that it was not necessary to file a return 147_f3d_147 2d cir affg tcmemo_1997_24 these factors are inapplicable here the court is convinced that initially petitioner acted as a reasonable and prudent business person and put forth reasonable efforts to fill out and file his tax_return petitioner sought help from the irs both in person and telephonically and produced at trial tax forms he attempted to fill out based on the telephonic advice and the forms’ instructions however initial reasonable_cause may not exist indefinitely at some point petitioner ceased acting as a reasonable and prudent business person because he terminated his active efforts to comply with the law and never filed his tax_return notably the record does not reflect that petitioner applied to respondent for an extension of time to file his tax_return petitioner also contends that he did not file his return because he mistakenly believed he did not generate sufficient income petitioner’s belief without any confirmation from a knowledgeable tax adviser that no tax is due or that petitioner is entitled to a refund does not constitute reasonable_cause ferguson v commissioner tcmemo_1994_114 although the court is sympathetic to petitioner and the circumstances of his case the court concludes that petitioner has not demonstrated reasonable_cause for failing to file his tax_return therefore the court sustains the imposition of an addition_to_tax pursuant to sec_6651 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made decision will be entered under rule
